Exhibit 12.2 HOST HOTELS& RESORTS, L.P. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in millions, except ratio amounts) Quarter ended March 31, Income from continuing operations before income taxes $ $ Add (deduct): Fixed charges 46 47 Capitalized interest — (1 ) Amortization of capitalized interest 2 2 Equity in earnings related to equity method investees (7 ) (2 ) Distributions from investments in affiliates — 12 Adjusted earnings $ $ Fixed charges: Interest on indebtedness and amortization of deferred financing costs $ 39 $ 39 Capitalized interest — 1 Portion of rents representative of the interest factor 7 7 Total fixed charges $ 46 $ 47 Ratio of earnings to fixed charges
